Citation Nr: 1219025	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  00-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 1999 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By a rating decision dated in May 2000, the RO awarded the Veteran an increased rating of 10 percent for her left foot disability effective from November 1, 1998, the date of service connection.  The issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states she is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

In a statement received in January 2008, the Veteran requested that her claims file be transferred to the RO in St. Paul, Minnesota.  However, the Board observes that the Veteran's address is presently listed as being in Wisconsin, not Minnesota.  Since the Veteran's claims file was at the Appeals Management Center (AMC) at the time of her request, it does not appear that a change in jurisdiction of the RO occurred.  In connection with the Board's remand development below, the claims file should be transferred to the jurisdiction of the appropriate RO. 

The Veteran testified before a decision review officer at a hearing in April 2000 and before the undersigned at a hearing in March 2001.  Transcripts of both hearings are of record. 

Additionally, during the pendency of this appeal, the Board observes that the statement received in January 2008 shows that Veteran changed representation from Vietnam Veterans of America (VVA) to Disabled American Veterans (DAV), effective December 28, 2007.  The claims file includes a copy of VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," appointing DAV as her representative.  Although the change in representation was effective in December 2007, it appears that the VA Form 21-22 was placed in a temporary file at the RO in Detroit, Michigan, as the claims file was apparently at the AMC for additional development at that time.  Therefore, although a previous Board remand in 2009 and a Board decision in 2011 listed VVA as the Veteran's representative, since it does not appear that the change in representation form was in the claims file at the time of those previous adjudications, the Board reiterates that DAV is the current representative as listed on the title page.  

The Board's April 2011 decision referred the issues of service connection for left ankle and left hip disorders, both as secondary to the service-connected left foot disability to the Agency of Original Jurisdiction (AOJ) for adjudication.  It does not appear that those issues have been adjudicated.  Therefore, the Board again refers the issues of service connection for left ankle and left hip disorders, both as secondary to the service-connected left foot disability, to the AOJ for adjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for an initial rating in excess of 10 percent for a left foot disability.  

A Board decision in April 2011 awarded an increased rating of 20 percent for the Veteran's service-connected left foot disability, effective January 13, 2010.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to this issue and remand the case for readjudication in accordance with the JMR.  The parties agreed that the Board did not provide adequate reasons or bases for its determination of the appropriate initial rating for the Veteran's left foot disability.

Following the December 2011 JMR, the Veteran submitted additional evidence in the form of private treatment records dated from November 2007 to July 2011 from St. Croix Orthopaedics and records dated from January 2012 to February 2012 from Burnett Medical Center.  A review of the claims file indicates that only VA treatment records dated through November 2004 and private treatment records from St. Croix Orthopaedics dated through December 2007 with an April 2010 letter are of record.  Therefore, as it appears that the Veteran has been receiving additional treatment for her left foot disability, the Board finds that a remand is necessary to obtain any outstanding pertinent treatment records prior to readjudicating her initial rating claim.  38 C.F.R. § 3.159(c)(3) (2011).

Additionally, the Veteran was last afforded a VA examination in January 2010.  Since a remand is necessary to obtain additional treatment records, the Board finds that, on remand, a new examination would be beneficial to ascertain the current level of severity of the Veteran's left foot disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent left foot treatment that the Veteran has received.  The Board is particularly interested in records of left foot treatment that the Veteran may have received from St. Croix Orthopaedics since December 2007; Burnett Medical Center; and the VA Medical Center (VAMC) in Minneapolis, Minnesota since November 2004.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of her left foot disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected left foot disability should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the Veteran's left foot and comment on the degree of disability due to functional losses such as pain and weakness.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Ensure that the examination report complies with (and answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective actions.

4.  Then, readjudicate the issue of entitlement to an initial compensable in excess of 10 percent for a left foot disability.  If the benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


